Citation Nr: 1302874	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2011, this matter was remanded for additional development and adjudication.  


FINDINGS OF FACT

In a December 2012 statement submitted by the Veteran's representative, indicated the Veteran's desire to withdraw his claims of entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to specially adapted housing or a special home adaptation grant.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issues of entitlement to automobile and adaptive equipment or for adaptive equipment only, and to specially adapted housing or a special home adaptation grant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, a December 2012 statement submitted by the Veteran's representative, indicates that the Veteran wished to withdraw his claims of entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to specially adapted housing or a special home adaptation grant.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The appeal concerning the claims for entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to specially adapted housing or a special home adaptation grant, is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


